ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20 — 10(b), following a motion for discipline by consent in DRB 13-017 of JEFFREY SCOTT BECKERMAN of SOUTH ORANGE, who was admitted to the bar of this State in 1983;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(e)(improper division of fees between lawyers who are not in the same law firm);
And the parties having agreed that respondent’s conduct violated RPC 1.5(e) and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2012-0154E;
And the Disciplinary Review Board having submitted he record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that JEFFREY SCOTT BECKERMAN of SOUTH ORANGE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *281expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.